Citation Nr: 1632166	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-27 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the claims file is currently held by the RO in Louisville, Kentucky.

In May 2011, the Veteran testified at a hearing before a Veterans' Law Judge (VLJ) who is unavailable to consider the matter.  A transcript of this hearing is associated with the claims file.  Because the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Board sent the Veteran and his representative an April 2016 letter offering the Veteran another hearing before a different VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014);  38 C.F.R. § 20.707 (2015).  The Veteran responded and indicated that he did not wish to appear at another hearing.  Accordingly, the Board will proceed to the merits of the appeal without scheduling a new hearing. 

The appeal was previously before the Board in July 2013 and was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's hearing loss is manifested by Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained records of treatment reported by the Veteran and provided October 2009 and September 2013 VA examinations in response to his claim.  In addition, the Board finds that the RO has complied with the Board's July 2013 remand instructions.  The RO requested and obtained release forms for private records identified by the Veteran; records from were obtained from the identified providers.  Furthermore, the RO contacted Dr. B in a January 2014 letter and follow-up March 2014 letter, asking that the doctor provide any audiogram used to provide the doctor's opinion and identify what word recognition test had been used; VA received records but no response regarding the test used.  The RO also obtained post-2009 VAMC records and provided an additional VA examination as directed.  Finally, the RO considered in the May 2014 supplemental statement of the case whether referral to the Director of Compensation Service was necessary.  

Legal Analysis

Service connection for bilateral hearing loss was granted in the November 2009 rating decision on appeal; an initial noncompensable evaluation was assigned, effective February 12, 2008.  The Veteran contends that a compensable rating is warranted because his hearing loss interferes with his employment when he is not allowed to wear his hearing aids at work.   

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I through Level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Rating Schedule also provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, with each ear evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next highest numeral for consideration, with each ear evaluated separately.  38 C.F.R. § 4.86(b). 

The record contains many yearly private audiograms (beginning in 2003) from W. Group International and B. P. Chemical Agent Pilot Program.  These audiograms are not considered in the Board's analysis, however, because they do not include controlled speech discrimination tests, as required by 38 C.F.R. § 4.85(a).  Similarly, records from Dr. B. list word recognition scores but do not specify whether Maryland CNC was the test used (and as noted previously, requested clarification was not provided).  Thus, the Board considers the remaining two assessments - October 2009 and September 2013 VA examinations - in its analysis.

The October 2009  VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
60
55
LEFT
10
10
30
60
60

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 39 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 86 percent in the left ear. The examiner diagnosed bilateral sensorineural hearing loss.

The September 2013 VA audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
55
55
LEFT
10
15
25
60
60

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 39 decibels in the right ear and 40 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 76 percent in the left ear. 

Using Table VI, the VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level II hearing acuity in both ears at the October 2009 VA examination.  See 38 C.F.R. § 4.85, Table VI.  Following Table VII, bilateral Level II hearing acuity designations correspond to a noncompensable evaluation for bilateral hearing loss.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  For the September 2013 VA examination, the audiogram results indicate Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Following Table VII, Level II and III hearing acuity designations also correspond to a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In addition, the hearing loss shown in these audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86  Accordingly, an initial compensable evaluation for the Veteran's service-connected bilateral hearing loss is not available at any time during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but would nevertheless be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is consequently adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's hearing loss manifests Level II and III hearing acuity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by ratings currently assigned.  Evaluations in excess thereof are provided for certain manifestations of bilateral hearing impairment, but the medical evidence demonstrates that those manifestations are not present in this case.  The Board has considered the Veteran's bilateral hearing loss under the provisions for exceptional patterns of hearing impairment but found they are not applicable based on the evidence of record.  

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, such as difficulty understanding speech around work machinery or high-noise areas; difficulty hearing speech over communication headsets at work; and difficulty hearing the television at home, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his service-connected bilateral hearing loss and its effect on his work.  The Veteran's representative stated at the May 2011 hearing that the Veteran's hearing loss caused difficulty and stress.  The Veteran also testified at the hearing that he did not volunteer to lead in two-man clean-up teams because he could not wear his hearing aids while performing this work, and thus could not hear the radio by which the lead must communicate.  In addition, the Veteran noted at the May 2011  hearing that he was counseled two years prior to "do something about" his hearing problem in order to maintain his employment, although it appears this issue was addressed by his subsequent use of hearing aids.

Although these statements indicate an effect on the Veteran's employment, they are not exceptional such that they render the schedular evaluation inadequate.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The October 2009 VA examiner noted that the Veteran's disability had "significant effects" on his occupational activity because of the communication impairments it created under "adverse listening conditions;" the September 2013 VA examination made a similar note but found that it should not interfere with communication at the Veteran's current occupational setting, stating 

Based on the Veteran's degree of hearing loss, word recognition scores, information available within the Veteran's claim file, personal interview with the [V]eteran and his reports that he has always been considered "fit for duty," it is this audiologist's opinion that the Veteran's current hearing loss is not preventing him from performing all the duties his current occupation requires.  

Finally, the Veteran reported at the September 2013 VA examination that he has not been reassigned, denied promotion, reprimanded, or found unfit for duty because of his hearing loss.  Therefore, although the Board finds that the Veteran's hear loss affects his work, the schedular criteria for service-connected hearing loss are adequate to reflect these effects and referral is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable evaluation for bilateral hearing loss throughout the appeal period.  Accordingly, the benefit of the doubt doctrine is not for application, and service connection for an initial compensable evaluation for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
      
Entitlement to a total disability based on individual unemployability (TDIU) is an additional element to be considered of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that his hearing loss renders him unable to work, however, and he has maintained gainful employment throughout the claims period.  Thus, remand for consideration of entitlement to TDIU is not warranted.





ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


